An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

PETER MARK COCA,
Appellant;

vs.
; THE STATE OF NEVADA,
_ Resmndent.

i

i

__——m__——l

 

ORDER DISMISSING APPEAL

This is a pro se appeal from a district cuurt order denying
motions for recusal and transfer to Clark County. Fourth J udicial District
Court, Elko Cmmty; Charles M. McGee, Judge.

Because no statute or court rule permits an appeal from the
i aforementioned decision, we lack jurisdiction. Castilia v. State, 106 Nev.

‘ 349, 352, 792 P.2d 1133, 1135 (1990). Accordingly, we
ORDER this appeal DISMISSED.

  

 

 

  

Pickering

cc: Chief Judge, The Fourth Judicial District Court
Hon. Charles M. McGee, Senior Judge-
Peter Mark Coca
Attorney Generalfﬁarson City

: Elko County District Attarney

H Elke County Clerk

SUPREME 6mm
or
NEVADA

 i +. a , M 57

U